People v Straker (2018 NY Slip Op 02435)





People v Straker


2018 NY Slip Op 02435


Decided on April 10, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 10, 2018

Mazzarelli, J.P., Kahn, Gesmer, Kern, JJ.


6249 2750/12

[*1]The People of the State of New York, Respondent, 
vDaniel Straker, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (Samuel J. Mendez of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (James J. Wen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Ethan Greenberg, J.), rendered June 18, 2015, unanimously affirmed.
Although we find that defendant did not make a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 10, 2018
CLERK